FILED
                                     UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLUMBIA                              APR 2 3 2012
                                                                                       Clerk, U.S. District & Bankruptcy
                                                                                      Courts for the District of Columbia
                                                               )
          HUNTER R. LEVI,                                      )
                                                               )
                                Plaintiff,                     )
                                                               )
                         v.                                    )       Civil Action No.    12 fJ635
                                                               )
          UNITED STATES OF AMERICA,                            )
                                                               )
                                Defendant.                     )
          _______________ )

                                             MEMORANDUM OPINION

                 This matter is before the Court on Plaintiff's application to proceed in forma pauperis

          and his pro se complaint. The Court will grant the application and dismiss the complaint.

                 Plaintiff purports to bring this action against the United States under the Federal Tort

          Claims Act ("FTCA"), see 28 U.S.C. §§ 1346, 2671-80. Generally, plaintiff alleges that the

          United States Department of Labor interfered with or obstructed plaintiff's various civil actions

          against his former employer, Anheuser Busch Companies, Inc., and complaints he submitted

          pursuant to the whistleblower provision ofthe Sarbanes-Oxley Act, see 18 U.S.C. § 1514A.

          Based on the Court's review of the complaint and its attachments, the alleged tortious conduct

          occurred when attorneys submitted false statements to the court in matters before the United

          States Courts of Appeals for the District of Columbia and the Eighth Circuit and before the

          Supreme Court of the United States.

                 The FTCA waives the United States' sovereign immunity "for injury ... caused by the

          negligent or wrongful act or omission of any employee of the Government acting within the

          scope of his office or employment," but only to the extent that "a private person[] would be




,.. I}/
liable . . . in accordance with the law of the place where the act or omission occurred." 28

U.S.C. § 1346(b)(l); see Hornbeck Offshore Transp., LLC v. United States, 569 F.3d 506, 508

(D.C. Cir. 2009). "[T]he District of Columbia has long recognized an absolute privilege for

statements made preliminary to, or in the course of, a judicial proceeding, so long as the

statements bear some relation to the proceeding." Finkelstein, Thompson & Loughran v.

Hemispherx Biopharma, Inc., 774 A.2d 332, 338 (D.C. 2001) (affirming dismissal of defamation

claim against lawyer for statements made out of court and prior to litigation), overruled on other

grounds by McNair Builders, Inc. v. Taylor, 3 A.3d 1132 (D.C. 2010); see also Arneja v. Gildar,

541 A.2d 621,623 (D.C. 1988). Insofar as the allegedly false statements were made in the

context oflitigation, judicial privilege bars plaintiffs claim. See Ginsberg v. Granados, 963

A.2d 1134, 1140 (D.C. 2009); Geier v. Jordan, 107 A.2d 440 (D.C. 1954). Accordingly, the

complaint will be dismissed. An Order accompanies this Memorandum Opinion.



DATE:    OfJ It         ;IiJf;;>-